DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The Amendment filed on 1/5/2022 has been entered.  Claims 1-15, 17-18, and 21-22 have been cancelled.  Claims 16 and 19-20 are pending in the current application.

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
The application has been amended as follows: 

In the Specification:
The title has been amended to state the following:  "DISPLAY DEVICE COMPRISING FIRST AND SECOND POLARIZING PLATES HAVING ENDS LOCATED INSIDE AN END OF A SECOND SUBSTRATE AND AN AIR GAP BETWEEN A RESIN LAYER AND A SECOND ORGANIC INSULATING FILM"

End of examiner’s amendment.

Allowable Subject Matter
Claims 16 and 19-20 are allowed.
The following is an examiner’s statement of reasons for allowance: 

The prior art does not disclose the display device of claim 16, in particular, a first organic insulating film arranged in a circumference area outside a display area for displaying images; a second substrate; a second organic insulating film formed in the circumference area on the second substrate to face the first substrate; a seal material arranged between the first organic insulating film and the second organic insulating film: a plurality of spacers arranged in a line in the seal material between the first organic insulating film and the second organic insulating film: a resin layer arranged between the first organic insulating film and the second organic insulating film in the circumference area, and formed in a rectangular frame shape: a first polarizing plate arranged in an external surface of the first substrate; and a second polarizing plate arranged in an external surface of the second substrate, wherein a first width of the resin layer along a first side of the first substrate is larger than a second width of the resin layer along a second side of the first substrate, the first side intersects the second side, each of the first width and the second width corresponds to a length orthogonal to an extension direction of the resin layer, a part of the seal material at the first side overlaps the resin layer in a normal direction of the first substrate, ends of the first polarizing plate and the second polarizing plate .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Shimizu et al. (U.S. 2010/0149463), Igeta et al. (U.S. 2010/0060842), Yoshida et al. (U.S. 2009/0066903), and Chan et al. (U.S. 2008/0129946) discloses a liquid crystal display device having a circumference area but fail to disclose all the limitations as recited in the claims.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PAUL CHANG LEE whose telephone number is (571)270-7923. The examiner can normally be reached M-F 10am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael H Caley can be reached on 571-272-2286. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PAUL C LEE/Primary Examiner, Art Unit 2871